                                             !
                              \UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION


BRANDON NICHOLAS BARNETT,                        )
                                                 )
                Plaintiff,                       )
                                                 )    No. 1:19-CV-00008 JAR
        v.                                       )
                                                 )
NINA HILL, et al.,                               )
                                                 )
                Defendants.                      )

                                 MEMORANDUM AND ORDER

        Plaintiff Brandon Barnett (“Plaintiff”), an inmate incarcerated at Southeastern Correctional

Center (“SECC”), brings this pro se action pursuant to 42 U.S.C. § 1983 against Nurse Practitioner

Nina Hill (“Hill”) and Nurse Megan Crowe (“Crowe”) (collectively “Defendants”) in their

individual capacities. Plaintiff alleges Defendants were deliberately indifferent to his serious

medical needs in violation of the Eighth Amendment. Specifically, Plaintiff alleges Defendants

failed to provide him treatment for his testicular pain and shrinkage. Plaintiff states he saw Hill on

September 9, 2018, September 20, 2018, and October 11, 2018 for complaints of testicular pain

and shrinkage, and that on October 11, 2018, Hill told Plaintiff his labs were good, but that she did

not know what was causing his testicular issues. Plaintiff also claims he submitted over 20 Medical

Service Requests (“MSRs”) to Crowe, but that she never submitted them and told him she could

not help with his testicular issues.

        Defendants move for summary judgment on the grounds that Plaintiff did not exhaust his

administrative remedies until after he filed the instant action. (Doc. No. 27). The motion is fully

briefed and ready for disposition. For the following reasons, the motion will be granted.



                                                  1
        I.      Background 1

        The grievance procedure for the MDOC consists of three steps defined in policy D5-3.2

“Offender Grievance,” effective January 1, 2015. (SOF at ¶ 4). First, the inmate must file an

Informal Resolution Request (“IRR”) within 15 calendar days from the alleged incident. If the

complaint is not resolved by discussion, the classification staff member or designee will investigate

and develop a proposed response for the approval of the functional unit manager or designee and

the deputy warden or designee. Informal resolution requests should be responded to as soon as

practical, but within 40 calendar days of receipt. (SOF at ¶ 5).

        Second, if the inmate’s grievance is not resolved at the informal level, he or she may

proceed to the second step and file a formal grievance. A grievance must be filed within 7 calendar

days after the offender receives the response on the informal resolution request form. Failure to do



1
 The facts are taken from Defendants’ Statement of Uncontroverted Material Facts. (“SOF”, Doc. No. 29).
Plaintiff did not respond to Defendant’s Statement of Facts. Local Rule 4.01(E) provides:

        A memorandum in support of a motion for summary judgment shall have attached
        a statement of uncontroverted material facts, set forth in a separately numbered
        paragraph for each fact, indicating whether each fact is established by the record,
        and, if so, the appropriate citations. Every memorandum in opposition shall include
        a statement of material facts as to which the party contends a genuine dispute
        exists. Those matters in dispute shall be set forth with specific references to
        portions of the record, where available, upon which the opposing party relies. The
        opposing party also shall note for all disputed facts the paragraph number from
        movant's listing of facts. All matters set forth in the statement of the movant shall
        be deemed admitted for purposes of summary judgment unless specifically
        controverted by the opposing party.

Plaintiff’s pro se status does not excuse him from complying with local rules, see Schooley v.
Kennedy, 712 F.2d 372, 373 (8th Cir. 1983). As a result of his failure to meet the requirements of
Local Rule 4.01(E), Plaintiff is deemed to have admitted all facts in Defendant’s Statement of
Uncontroverted Facts. Turner v. Shinseki, No. 4:08-CV-1910 CAS, 2010 WL 2555114, at *2 (E.D.
Mo. June 22, 2010) (citing Deichmann v. Boeing Co., 36 F.Supp.2d 1166, 1168 (E.D. Mo. 1999)).
However, Plaintiff’s failure to respond properly to Defendant’s motion does not mean summary
judgment should be automatically granted in favor of Defendant. Even if the facts as alleged by
Defendant are not in dispute, those facts still must establish he is entitled to judgment as a matter
of law. Cross v. MHM Corr. Servs., Inc., No. 4:11-CV-1544 TIA, 2014 WL 5385113, at *3 (E.D.
Mo. Oct. 10, 2014).
                                                      2
so will result in the complaint being abandoned. The CAO or designee should respond to offender

grievances within 40 calendar days of receipt. (SOF at ¶ 6). Third, if the grievance is not resolved

at the formal level, the inmate must file an appeal within seven calendar days. An appeal response

should be provided as soon as practical, but within 100 calendar days of receipt. (SOF at ¶ 7).

       Expiration of the response time limit at any stage of the process allows the grievant to move

to the next stage of the process by notifying the grievance officer or designee. A grievance is not

considered exhausted unless and until the inmate completes the formal grievance procedure at the

appeal level. (SOF at ¶ 8). All offenders are provided access to the grievance procedure unless

special limitations have been placed as a result of offender misuse of the grievance procedure.

(SOF at ¶ 9).

       Plaintiff submitted the following grievances at SECC since 2016 regarding his medical

care: SECC-16-926, SECC-17-39, SECC 17-176, SECC-17-227, SECC-17-749, SECC-18-197,

SECC-18-364, SECC-18-451, SECC-18-712, SECC-18-897, SECC-18-982, SECC-18-983,

SECC-19-261, and SECC-19-428. (SOF at ¶ 10). The only grievance relating to Plaintiff’s

testicular issues is SECC-18-982. (SOF at ¶¶ 11, 15).

       Plaintiff submitted IRR SECC-18-982 on November 6, 2018. In that IRR, he complained

that Hill told him that his labs looked good, but she did not know what was causing his testicles to

shrink and there was nothing else she could do. He stated he asked for further testing, but Hill told

him nothing else could be done. On December 11, 2018, Plaintiff indicated the IRR was not

resolved by discussion. On January 11, 2019, he acknowledged receipt of the IRR Response and

indicated it was unsatisfactory. Plaintiff submitted Grievance SECC-18-982 the same day, January

11, 2019. (SOF at ¶ 12).




                                                 3
       In Grievance SECC-18-982, Plaintiff raised the same allegations against Hill and added

new allegations that he had filed at least ten additional MSRs to “Nurse Megan,” but she told him

that she shredded them because Hill said nothing could be done about his testicular issues. (SOF

at ¶ 13). On March 19, 2019, the response to Grievance SECC-18-982 was issued. The

Superintendent signed the Grievance Response on March 24, 2019.

       Plaintiff appealed Grievance SECC-18-982 on April 16, 2019. The appeal was denied on

May 2, 2019. Plaintiff thus exhausted Grievance SECC-18-982 on May 2, 2019, after he received

the appeal response. (SOF at ¶ 14). Plaintiff filed his Complaint in this case on January 16, 2019.

(SOF at ¶ 16).

       II.       Legal standard

       Summary judgment is appropriate when no genuine issue of material fact exists in the case

and the movant is entitled to judgment as a matter of law. See Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986). The initial burden is placed on the moving party. City of Mt. Pleasant, Iowa

v. Associated Elec. Co-op., Inc., 838 F.2d 268, 273 (8th Cir. 1988). If the record demonstrates that

no genuine issue of fact is in dispute, the burden then shifts to the non-moving party, who must set

forth affirmative evidence and specific facts showing a genuine dispute on that issue. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In determining whether summary judgment is

appropriate in a particular case, the evidence must be viewed in the light most favorable to the

nonmoving party. Osborn v. E.F. Hutton & Co., Inc., 853 F.2d 616, 619 (8th Cir. 1988). Self-

serving, conclusory statements without support are not sufficient to defeat summary judgment.

Armour & Co., Inc. v. Inver Grove Heights, 2 F.3d 276, 279 (8th Cir. 1993).




                                                 4
       III.      Discussion

       The Prison Litigation Reform Act (“PLRA”) requires prisoners to exhaust their

administrative remedies before filing a § 1983 action: “No action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a). The purposes of the exhaustion requirement include

“allowing a prison to address complaints about the program it administers before being subjected

to suit, reducing litigation to the extent complaints are satisfactorily resolved, and improving

litigation that does occur by leading to the preparation of a useful record.” Jones v. Bock, 549 U.S.

199, 219 (2007). The PLRA’s exhaustion requirement is “mandatory.” Woodford v. Ngo, 548 U.S.

81, 85 (2006).

       The PLRA requires inmates to: (1) fully and properly exhaust their administrative remedies

as to each claim in the complaint; and (2) complete the exhaustion process before filing an action

in federal court. Jones, 549 U.S. at 211, 219-20, 223-24; Woodford, 548 U.S. at 93-95; Burns v.

Eaton, 752 F.3d 1136, 1141-42 (8th Cir. 2014). Importantly, “it is the prison’s requirements, and

not the PLRA, that define the boundaries of proper exhaustion.” Jones, 549 U.S. at 218; see also

Woodford, 548 U.S. at 90 (explaining that administrative exhaustion “means using all steps that

the agency holds out, and doing so properly so that the agency addresses the issues on the merits”).

Thus, to satisfy the PLRA, a prisoner must comply with the exhaustion requirements of the

incarcerating facility before he can properly file a § 1983 action.

       The MDOC provides a three-step administrative grievance process. (MDOC Policy D5-

3.2). “To initiate this process, an inmate must file an Informal Resolution Request (“IRR”) within

fifteen days of the date of the incident giving rise to the IRR. If the inmate is dissatisfied with the



                                                  5
response to his IRR, he can file an Offender Grievance within seven working days of receiving the

response. If the inmate is dissatisfied with the response to his Grievance, he can file a Grievance

Appeal within seven days of receiving that response. The failure to file timely appeal will result in

the appeal being considered abandoned. Only after the inmate receives a response to his Appeal

is the administrative grievance procedure exhausted.” Human v. Hurley, No. 2:17CV008 ERW,

2018 WL 1519376, at *3 (E.D. Mo. Mar. 28, 2018) (quoting Wewerka v. Roper, No. 4:09CV1973

CDP, 2010 WL 4628093, at *2 (E.D. Mo. Nov. 8, 2010)) (emphasis in the original).

       In support of their motion for summary judgment, Defendants submit the affidavit of

Tracey Davis, Grievance Officer at SECC. (Doc. No. 29-1). Davis attests that the only grievance

Plaintiff submitted with regard to the issues raised in this lawsuit was Grievance SECC-18-982.

Davis explains that Plaintiff did not complete the appeal process with regard to Grievance SECC-

18-982 until May 2, 2019, nearly four months after this lawsuit was filed.

       Plaintiff argues he was not required to exhaust administrative remedies prior to filing suit

because he was in imminent danger. The PLRA, however, does not recognize any such exception.

McAlphin v. Toney, 375 F.3d 753, 754 (8th Cir. 2004). Plaintiff further argues he should be

exempt from exhausting administrative remedies because his grievance should have been

processed as an emergency grievance. Plaintiff provides no support for his contention. Moreover,

Plaintiff did not check the box next to “EMERGENCY COMPLAINT” on his IRR form, indicating

that the IRR was not an emergency. (See Doc. No. 29-4 at 6).

       Because Plaintiff filed this lawsuit before completing the appeal process on the relevant

grievance, his claim must be dismissed. See Mosley v. Correctional Care Solutions, 671 F. App’x

401 (8th Cir. 2016) (unpublished per curiam) (“We further conclude that the District Court did not

err in dismissing some of Mosley’s claims for failure to exhaust administrative remedies, as it is



                                                 6
undisputed that Mosley filed a pertinent grievance that was ultimately exhausted after he initiated

this action.”). See also King v. Iowa Dep’t. of Corr., 598 F.3d 1051, 1053 (8th Cir. 2010) (Section

“1997e(a) requires ‘proper’ exhaustion, that is, ‘a prisoner must complete the administrative

review process in accordance with the applicable procedural rules, including deadlines, as a

precondition to bringing suit in federal court.’”); Johnson v. Jones, 340 F.3d 624, 626-28 (8th Cir.

2003) (“Under the plain language of section 1997e(a), an inmate must exhaust administrative

remedies before filing suit in federal court.”).”

       IV.     Conclusion

       Based on the undisputed evidence presented, Defendants’ motion for summary judgment

will be granted and Plaintiff’s claims dismissed, without prejudice, based on his failure to fully

exhaust his administrative remedies.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ motion for summary judgment [27] is

GRANTED.

       A separate Judgment will accompany this Memorandum and Order.



Dated this 28th day of January, 2020.


                                                    ________________________________
                                                    JOHN A. ROSS
                                                    UNITED STATES DISTRICT JUDGE




                                                    7
